UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6264



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK SHANNON WALLS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-00-115, CA-02-731-BO)


Submitted:   March 20, 2003                 Decided:   April 1, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek Shannon Walls, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek Shannon Walls seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C. § 2255 (2000).       An

appeal may not be taken from the final order denying a motion under

§ 2255 unless a circuit justice or judge issues a certificate of

appealability.   28 U.S.C. § 2253(c)(1) (2000).   A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).     We have

independently reviewed the record and conclude that Walls has not

made the requisite showing.   See Miller-El v. Cockrell,       U.S.

  , 123 S. Ct. 1029 (2003).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2